UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-8015


ANGEL ABEL GUZMAN

                        Petitioner - Appellant

 v.

WARDEN STEVE MORA,

                        Respondent – Appellee,

          and

ASSOCIATE WARDEN NFN PITT; ASSOCIATE WARDEN NFN ROBINSON,

                        Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:13-cv-02200-HMH)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angel Abel Guzman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Angel    Abel    Guzman,    a    federal   prisoner,    appeals      the

district     court’s    order    accepting       the    recommendation       of   the

magistrate    judge    and    denying    relief    on    his   28   U.S.C.    § 2241

(2012)   petition.       We     have    reviewed   the     record    and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Guzman v. Mora, No. 8:13-cv-02200-HMH

(D.S.C. Nov. 14, 2013).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this     court    and    argument    would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                          2